Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-3, 5-7, 9-14 and 16-23 are pending.
Claims 4, 8 and 15 are cancelled.
Claims 21-23 are new.

Allowable Subject Matter
Claims 1-3, 5-7, 9-14 and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 14 and 20, Chang, US 2014/0277752, teaches a method and system comprising (Abstract - Integrated methods and systems for optimizing drilling related operations):
one or more processors (para [0044] - computer-based systems may include: a processor adapted to execute instructions);
a network interface operatively coupled to the one or more processors (para [0058]-[0059], centralized server connected via networking technology; data input and output ports can be serial port, DB-9 RS232, LAN or wireless network, etc.);
memory operatively coupled to the one or more processors and processor-executable instructions stored in the memory and executable by at least one of the processors to instruct the system to (para [0044], a storage medium in communication with the processor; and at least one instruction set accessible by the processor and saved in the storage medium);
acquiring data associated with a field operation of equipment in a geologic environment (para [0037], [0069], receiving or collecting data regarding drilling parameters, at least one of which is controllable; regarding some drilling parameters may be appropriately collected from surface instruments while other data may be more appropriately collected from downhole measurement devices);
filtering the data using a filter (para [0039], data may be filtered to identify sets of contiguously received data points that meet precise statistical requirements for the controllable drilling parameters over a minimum time interval; and based on the filtering, issuing a control signal to the equipment in the geologic environment (para [0039], [0045] Each response point is further identified with a collection of other response points in a response map by common drilling state, within specified tolerances, wherein a drilling state comprises one or more selected drilling parameters; output system adapted to communicate the generated operational recommendations for consideration in controlling drilling operations).
Payette, US 2016/0054729, teaches acquiring data associated with a field operation of equipment in a geologic environment (para (0012), data collection system coupled to a drilling apparatus; obtain drilling parameters characterizing a drilling operation in a subterranean formation from the data collection system);
filtering the data using a filter (para [0012]. [0039], use the drilling parameters to calculate a depth-based MSE based on some amount of energy expended by at least a portion of a drilling assembly while drilling at least one identified depth subinterval of a depth interval of a subterranean formation; filter for producing a temporally evolving depth-based MSE signal while drilling through an arbitrary depth interval of subterranean formation);
based on the filtering, issuing a control signal to the equipment in the geologic environment (para [0012], [0039]-[0040], use the depth-based MSE values for each element in the subset of depth sub-intervals to recommend adjustments to the drilling parameters).
Sharma, US 2016/0132747, teaches filtering data using a difference of gaussian filter along a dimension (para [0045]-[0046], [0146], claim 26, difference of Gaussian; one dimension of each of said reference image histograms, comprises a difference of Gaussians dimension; Laplacian of Gaussian operator, a Difference of Gaussians (DoG) formulation, a Laplacian operator, etc., each termed a "second derivative function" herein).
Paniagua, “Laguerre Gaussian filters in Reverse Time Migration image reconstruction”, 2016, teaches a data filter, wherein the filter comprises a zero lag Laguerre Gaussian filter (page 1, col 2; page 3, col 1- method to improve the migrated image and diminish the artifacts occurrence by applying a Laguerre Gauss filter with a spiral phase filter; images have been obtained using the zero lag cross-correlation imaging condition, the Laplacian filtering and the Laguerre-Gauss filtering).
However, none of the prior art discloses that the filter comprises a half of a difference of Gaussians (DoG) filter wherein, along a dimension, a single maximum positive value that decreases to a single minimum negative value that increases to approximately zero. Further, the prior art, whether taken alone or in combination, fails to disclose or fairly suggest the particular data filter as required by the claims.  
Thus claims 1, 14 and 20 are novel with respect to the prior art.  Note that the dependent claims 2, 3, 5-13, 16-19 and 21-23 are also novel with respect to the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/Primary Examiner, Art Unit 2857